     Case 4:20-cv-03709 Document 15 Filed on 11/01/20 in TXSD Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

STEVEN HOTZE, M.D., WENDELL CHAMPION,                     )
HON. STEVE TOTH, AND SHARON HEMPHILL,                     )
                                                          )   Civil Action No. 4:20-cv-3709
       Plaintiffs,                                        )
                                                          )
v.                                                        )
                                                          )
CHRIS HOLLINS, in his official capacity as Harris         )
County Clerk,                                             )
                                                          )
      Defendant.                                          )
________________________________________                  )

                     DEFENDANT’S NOTICE OF RELATED DECISION

TO THE HON. ANDREW HANEN, UNITED STATES DISTRICT JUDGE:

       Defendant Chris Hollins, in his official capacity as Harris County Clerk, respectfully

files this notice to apprise the Court of a related decision released today. Defendant plans

to file a full response to the application for a preliminary injunction, but in the interest of

time, he provides the Court with this notice immediately.

       Plaintiffs presented identical complaints to the Texas Supreme Court in a petition

for writ of mandamus filed just one day before this complaint. See Ex. A. They alleged

the same violations of the Texas Election Code, id. at 10-11, 15-19, and based on that

premise, they claimed the same federal rights. Id. at 12-14, 19-20. And they sought the

same remedies. Id. at 25-26. Defendant filed a full response. Ex. B. On Sunday,

November 1, the Texas Supreme Court denied the petition and declined to grant Plaintiffs

any relief based on these same claims. Ex. C.
Case 4:20-cv-03709 Document 15 Filed on 11/01/20 in TXSD Page 2 of 3




                                     Respectfully submitted,

                                     MITHOFF LAW

                                     /s/ Richard Warren Mithoff
                                     Richard Warren Mithoff
                                     Attorney of Record
                                     Texas Bar No. 14228500
                                     Federal ID No. 2102
                                     rmithoff@mithofflaw.com
                                     Janie L Jordan
                                     Texas Bar No. 11012700
                                     Federal ID No. 17407
                                     jjordan@mithofflaw.com
                                     Sherie Potts Beckman
                                     Texas Bar No. 16182400
                                     Federal ID No. 11098
                                     sbeckman@mithofflaw.com
                                     500 Dallas Street, Suite 3450
                                     Houston, Texas 77002
                                     Telephone: (713) 654-1122
                                     Facsimile: (713) 739-8085

                                     OF COUNSEL:
                                     Joseph R. Alexander, JR.
                                     THE ALEXANDER FIRM, PLLC
                                     Texas Bar No. 00995150
                                     Federal ID No. 1368
                                     Two Greenway Plaza, Suite 650
                                     Houston, Texas 77046
                                     Telephone: (713) 344-2094
                                     Facsimile: (713)513-5543
                                     joe@alexanderfirmpllc.com

                                     ATTORNEYS FOR DEFENDANT




                                 2
     Case 4:20-cv-03709 Document 15 Filed on 11/01/20 in TXSD Page 3 of 3




                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been

forwarded to all counsel of record via the Court’s electronic filing system pursuant to the

Federal Rules of Civil Procedure on the November 1, 2020.


                                             /s/ Richard Warren Mithoff
                                             Richard Warren Mithoff




                                            3
